DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 08/25/2021 has been considered. An initialed copy of form 1449 is enclosed herewith.
Claim Objections
Claim 14 is objected to because of the following informalities:  a space missing in the phrase “as recited in claim1.” Appropriate correction is required.
Double Patenting 
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11133763. Although the claims at issue are not identical, they are not patentably distinct from each other. It is clear that all the elements in claim 16 of the subject application are to be found in claim 1 of the U.S. Patent No. 11133763 (see table below), except for the feature of “an inverter unit configured to separately control the axial flux electric machine and the radial flux electric machine.” Claim 1 of the cited US patent recites the limitation “a first inverter arranged to individually control the axial flux electric machine and a second inverter arranged to individually control the radial flux electric machine.” This limitation recites that the radial flux electric machine and the axial flux electric machine are individually controlled by a conversion unit comprises two inverter.  Hence, it would have been obvious to one with ordinary skill in the art at the time of the invention, to configure a power conversion unit as an inverter unit comprises of two subunit inverters in order to individually control the radial flux electric machine and the axial flux electric machine separately.  
Claims 16- 31 are rejected due to their dependency.
The ensuing chart depicts the similarity between claim 1 of the subject application and claim 5 of the U.S. Patent No. 11133763.

Claim in the subject application:


Claims of U.S. patent No. 11133763
 
16. An electric machine assembly comprising: 

a shaft; 

an axial flux electric machine having a first rotor configured to directly drive the shaft; 

a radial flux electric machine having a second rotor configured to directly drive the shaft; 

a first gap provided between the axial flux electric machine and the radial flux electric machine, 

the first gap sufficiently large to effectively magnetically decouple the axial flux electric machine and the radial flux electric machine from one another, 

wherein the first gap is provided between the first rotor of the radial flux electric machine and the second rotor of the axial flux electric machine, 

the first gap sufficiently large so that radial flux generated by the radial flux electric machine and axial flux generated axial flux electric machine are effectively magnetically decoupled from one another; 

a housing for housing both the axial flux electric machine and the radial flux electric machine and at least a portion of the shaft; and 

an inverter unit configured to separately control the axial flux electric machine and the radial flux electric machine.

1. An electric machine assembly comprising:

a shaft;

an axial flux electric machine having a first rotor configured to directly drive the shaft;

a radial flux electric machine having a second rotor configured to directly drive the shaft;

a first gap provided between the axial flux electric machine and the radial flux electric machine, 

the first gap sufficiently large to effectively magnetically decouple the axial flux electric machine and the radial flux electric machine from one another, 

wherein the first gap is provided between the first rotor of the radial flux electric machine and the second rotor of the axial flux electric machine, 

the first gap sufficiently large so that radial flux generated by the radial flux electric machine and axial flux generated axial flux electric machine are effectively magnetically decoupled from one another;

a housing for housing both the axial flux electric machine and the radial flux electric machine and at least a portion of the shaft; and

a first inverter arranged to individually control the axial flux electric machine and a second inverter arranged to individually control the radial flux electric machine.


Reasons for Allowance 
4.	The examiner is satisfied that the prior art has been fully developed and claims 1-15 are allowable. The following is an examiner's statement of reasons for allowance: 
The closet references to the present invention are believed to be as follows: Chen et al. (US 20180323665 A1). Chen disclose an axial flux electric machine having a first rotor configured to directly drive the shaft and a radial flux electric machine having a second rotor configured to directly drive the shaft. Chen do not disclose the combined use of a synchronous reluctance electric machine or a permanent magnet assisted synchronous reluctance electric machine in the radial flux machine and a switched reluctance electric machine or an induction electric machine in the axial flux machine.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846